TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00296-CV


                                           K. G., Appellant

                                                  v.

               Texas Department of Family and Protective Services, Appellee




          FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-14-002010, THE HONORABLE GISELA D. TRIANA, JUDGE PRESIDING

                                             ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

May 26, 2015. By request to this Court dated May 26, 2015, LaDelle Abilez requested an

extension of time to prepare the record.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, LaDelle Abilez is hereby ordered to

file the reporter’s record in this case on or before June 8, 2015. If the record is not filed by that

date, Abilez may be required to show cause why she should not be held in contempt of court.

               It is ordered on May 28, 2015.



Before Justices Puryear, Pemberton and Bourland